Title: Thomas Jefferson to William A. Burwell, 23 September 1819
From: Jefferson, Thomas
To: Burwell, William Armistead


					
						Dear Sir
						
							Monticello
							Sep. 23. 19.
						
					
					The interest you were so kind as to take in my unlucky engagement for Colo Nicholas makes it a duty in me to give you some information on the subject. the specific liens on his property for non-usurious debts are inconsiderable, not exceeding 30, or 40,000.D. he is determined to postpone all his usurious debts being much the greatest part of what he owes, and no doubt exists but that his property will secure all others. the bank gives him two years for the sale of his property, and he gives me the most solemn and satisfactory assurances that he will take care of me particularly and pay the interest semiannually, so that I shall never be called on even to advance a single dollar. on the whole I entirely believe I am in no danger of loss.
					I began to mend of my rheumatism about the time you left us, and was quite well in about 10. days more. my purpose is to be at the Poplar Forest between the middle & last of October, & to stay there a month, so that during the first fortnight of November you will be sure to find us there if you favor us with a visit, which I hope you will do. ever & affectionately Yours 
					
						
							Th: Jefferson
						
					
				